internal_revenue_service department of the treasury washington dc person to contact telephone number refer reply to cc tege eoeg teb-plr-122774-01 date date number release date index number legend state date date date bonds county county corporations dollar_figurea bond fund year state bond acts dear this responds to the state’s request for the following two rulings the state’s proposed use of proceeds of the bonds a use that if tested separately would not meet sec_141 of the internal_revenue_code_of_1986 will not cause less than percent of the net_proceeds of the bonds to be used to provide an exempt facility under sec_142 and the proposed use of the proceeds of the bonds will not cause sec_147 to be violated facts the state represents the following facts the state issued the bonds on date as exempt facility bonds under sec_142 the state satisfied all of the requirements of sec_147 at the time the bonds were issued the bonds are general obligation bonds of the state the state issued the bonds to make loans to county and county to finance a portion of the costs of two exempt facilities within the meaning of sec_142 one for each county project and project collectively the projects on the issue_date of plr-122774-01 the bonds it was planned that each county would own its respective project and that each project would be operated by one of the corporations pursuant to a 20-year management_contract on date the state made a zero interest loan to county in the amount of dollar_figurea county spent a portion of dollar_figurea on capital expenditures_for project however due to unforeseen events outside the control of the state and county and county determined that it was not prudent to proceed with the facility as planned as a result on date prior to the expiration of the term of its loan county repaid the total outstanding balance of that loan to the state due to the same unforeseen events county determined that it would not proceed with project county made this determination before it had borrowed any proceeds of the bonds the balance of the bond proceeds currently on deposit in the bond fund has been invested at a yield that is not in excess of the yield on the bonds at all times since the issue_date of the bonds the same events that caused countie sec_1 and to abandon the projects also caused several other similar projects to either be abandoned or suffer financial difficultly in meeting debt service payments the state legislature amended the state bond acts in year the amended state bond acts the amended state bond acts authorize the state to make grants to local governments to assist in the payment of any costs incurred before the date of the unforeseen events noted above and to assist in the payment of or as security for debt service on bonds notes leases and other obligations issued by those local governments the emergency grants the state proposes to use the unexpended proceeds of the bonds to provide emergency grants if the bonds were issued solely to make the emergency grants the bonds would not meet the private business tests because the private_security_or_payment_test of sec_141 would not be met the bonds are not subject_to certain provisions of sec_1 including sec_1_142-1 through- law and analysis whether the state’s proposed use of proceeds of the bonds a use that if tested separately would not meet sec_141 of the internal_revenue_code_of_1986 will cause less than percent of the net_proceeds of the bonds to be used to provide an exempt facility under sec_142 sec_103 of the internal_revenue_code_of_1986 generally provides that gross_income does not include interest on any state_or_local_bond sec_103 plr-122774-01 provides that this exclusion does not apply to any private_activity_bond unless it is a qualified_bond as defined under sec_141 sec_141 provides in part that the term private_activity_bond means any bond issued as part of an issue which meets both the private_business_use_test of sec_141 and the private_security_or_payment_test of sec_141 under sec_141 an exempt_facility_bond is a qualified private_activity_bond under sec_142 an exempt_facility_bond means any bond issued as part of an issue percent or more of the net_proceeds of which are to be used to provide for one of the specified purposes in sec_142 prior to tax-exempt_financing was permitted for industrial_development_bonds substantially_all of the proceeds of which were to be used for certain exempt facilities sec_103 of the internal_revenue_code of regulations issued under the code provide in part that interest_paid on obligations of state or local governments is not includible in gross_income if substantially_all of the proceeds are to be used to provide one or more specified exempt facilities sec_1_103-8 of the income_tax regulations substantially_all of the proceeds of an issue of governmental obligations are used to provide an exempt facility if percent or more of such proceeds are so used id sec_1_103-8 provides in part that sec_1_103-8 shall also apply to an issue of obligations substantially_all of the proceeds of which are to be used to provide exempt facilities described in sec_1_103-8 and to provide facilities to be used by an exempt_person under sec_1_103-8 example a city issues dollar_figure million of bonds and will use dollar_figure million to finance residential_rental_property which qualifies as an exempt facility under sec_103 dollar_figure million to finance construction of a stadium which qualifies as an exempt facility under sec_103 and dollar_figure million for convention facilities which qualify as exempt facilities under sec_103 because the facilities will be used in the trades_or_businesses of nonexempt persons and rental payments with respect to the facilities and the facilities themselves will be the security for the bonds the bonds are industrial_development_bonds however because all of the proceeds are to be used to provide exempt facilities under sec_103 generally the interest on the bonds is tax- exempt under sec_103 the example also explains that this result would be the same if instead of using a portion of the proceeds to finance construction of the stadium that portion were used to finance construction of a capitol building presumably a governmental use the conference_report to the tax_reform_act_of_1986 the act p l 1986_3_cb_1 provides that the conferees intend that to the extent not amended all principles of present law continue to apply under the reorganized provisions h_r conf rept no at ii-686 1986_4_cb_686 plr-122774-01 certain changes made by the act affect how sec_1_103-8 and ii apply to bonds to which the act applies for example the act amendments increase the percentage of proceeds required to be used to provide an exempt facility from percent to percent in addition the act eliminated the concept of exempt persons the state issued the bonds as exempt facility bonds and reasonably expected to use the proceeds of the bonds to provide exempt facilities however due to unforeseen circumstances outside the control of the state and the counties most of the bond proceeds cannot prudently be used to provide the exempt facilities accordingly the state proposes to use the proceeds to make the emergency grants if the state had issued the bonds to make these grants the bonds would not have met the private business tests of sec_141 the state argues that sec_1_103-8 permits the conclusion that use of the proceeds of the bonds to make the emergency grants can be aggregated with use of the proceeds to provide an exempt facility to determine if the sec_142 requirement that percent or more of the net_proceeds of the bonds be used to provide an exempt facility is met we agree although sec_1_103-8 has not been revoked it must be read in light of the changes made by the act the code provision to which sec_1_103-8 applies is very similar to sec_142 in both code provisions it is necessary to consider whether a certain percentage of proceeds were used to provide an exempt facility indeed the type of facility at issue in this case was also permitted to be financed as an exempt facility before the act amendments thus we conclude that sec_1 a can be read to apply to sec_142 however sec_1_103-8 refers to facilities to be used by an exempt_person the act eliminated the definition of exempt_person nevertheless a similar concept applies for a similar purpose in the private_activity_bond tests that is generally for purposes of determining whether a bond is a private_activity_bond a governmental_unit is treated in a similar manner to the way an exempt_person was treated for purposes of determining whether a bond was an industrial_development_bond accordingly we conclude it is reasonable to interpret a facility to be used by an exempt_person in sec_1_103-8 as a facility to be used by a governmental_unit sec_1_103-8 raises two interpretative questions the first is whether the facility must be used by a governmental_unit or whether it is enough that the facility if tested separately would not meet the tests of sec_141 we conclude that the better interpretation is that a facility if tested separately would not meet the tests of sec_141 the same principle which allows aggregation of expenditures_for a facility that plr-122774-01 fails the private_business_use_test also applies to expenditures_for facilities that fail the private payment or security test the 1986_code places limits on bonds that have the potential to transfer the benefits of tax-exempt_financing to a private user sec_141 sets forth the tests for determining whether that potential exists we conclude that sec_1_103-8 should apply if that potential does not exist the second interpretative question is whether the term facilities is limited to capital expenditures we find no compelling reason to read facility for a governmental user to mean only expenditures_for capital assets therefore we conclude that the state's use of the proceeds of the bonds to make the emergency grants will not cause less than percent of the proceeds to be used to provide an exempt facility whether the proposed use of the proceeds of the bonds will cause sec_147 to be violated sec_147 provides in part that a private_activity_bond shall not be a qualified_bond unless such bond satisfies the requirements of sec_147 sec_147 provides that an issue must be approved by the governmental_unit which issued the bond or on behalf of which such bond was issued and each governmental_unit having jurisdiction over the area in which any facility with respect to which financing is to be provided from the net_proceeds of such issue is located sec_147 provides that for purposes of sec_147 an issue shall be treated as having been approved by any governmental_unit if such issue is approved by the applicable_elected_representative of such governmental_unit after a public hearing following reasonable public notice or by voter referendum of such governmental_unit sec_5f c provides that an issue is publicly approved if prior to the date_of_issue the governmental_unit s described in sec_5f c and approve the issue in the manner described in sec_5f d the tax equity and fiscal responsibility act of p l 1982_2_cb_462 added the requirements for public notice and approval of private_activity_bonds it appears that congress enacted this provision as a method of limiting the volume of industrial_development_bonds and to help ensure that the benefits of industrial_development_bonds were used for traditional governmental purposes see general explanation of the revenue provisions of the tax equity and fiscal responsibility act of pincite in the instant case the state complied with the requirements of sec_147 when it issued the bonds the issue is whether the state will violate that section when it uses the proceeds of the bonds to make the emergency grants the sec_147 public approval requirement applies only to private_activity_bonds not governmental bonds if the state issued new bonds to make the emergency grants sec_147 would not apply to plr-122774-01 the new bonds the proceeds of the bonds used for the project were used to provide the exempt facility for which the bonds were approved and any use of the proceeds for emergency grants will be a use that would not otherwise be subject_to sec_147 hence we conclude that no public approval is required pursuant to sec_147 with respect to the use of the proceeds of the bonds to provide emergency grants as a result we conclude that use of the proceeds of the bonds to make the emergency grants will not violate sec_147 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representatives the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely assistant chief_counsel exempt_organizations employment_tax government entities by rebecca harrigal chief tax exempt bonds branch cc
